Order entered May 9, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00195-CV

                         RUTH TORRES, Appellant

                                      V.

         PURSUIT OF EXCELLENCE, INC., DALLAS FT WORTH
        INTERNATIONAL AIRPORT, AND MARIE DAIZ, Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-16-08711

                                   ORDER

      I voluntarily recuse myself from hearing any matter involving Ruth Torres

as a party.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE